Exhibit 10.2

AMENDMENT ONE

TO

SUBSCRIPTION AGREEMENT

 

This Amendment One to Subscription Agreement (this “Agreement”) has been
executed by and between the subscriber set forth on the signature page hereof
(the “Subscriber”) and Akoustis Technologies, Inc., a Delaware corporation (the
“Company”) and amends the Subscription Agreement dated May ___ (“Agreement”)
between the Subscriber and the Company.

 

The parties agree that the first paragraph of Section 18 of the Agreement
(“Price Protection”) shall be amended and restated in its entirety as follows:

 

 

“Price Protection. If during the period from the first Closing of the Offering
until the May 1, 2019, the Company shall issue Additional Shares of Common Stock
(as defined below) for a consideration per share, or with an exercise or
conversion price per share, less than the Purchase Price (adjusted
proportionately (or if it cannot be adjusted proportionately, then equitably))
(the “Lower Price”), the Subscriber shall be entitled to receive from the
Company (for no additional consideration) additional Shares equal to: (i)(a) the
total Purchase Price paid pursuant to this Agreement for the Unsold Shares
(defined below), divided by (b) Ninety Percent (90%) of the greater of (A) the
Lower Price, and (B) Five and a Half United States Dollars (US$5.50); minus (ii)
the number of Unsold Shares. “Unsold Shares” shall mean, as of the time of the
closing of the transaction for any issuance of Additional Shares, the total
number of Shares Subscriber purchased pursuant to this Agreement (the “Purchased
Shares”) minus the total number of Purchased Shares the Subscriber has, as of
that time, sold, assigned, or transferred to a person not affiliated with the
Subscriber.”

 

The parties acknowledge and agree that the second paragraph Section 18 (which
begins ““Additional Shares of Common Stock” shall mean…”) shall remain unchanged
by this amendment.

 

 

 

[Signature pages follow on the next page]


 

 

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement as
of the ____ day of December, 2017.

 

  AKOUSTIS TECHNOLOGIES, INC.         By:       Name: John T. Kurtzweil    
Title: Chief Financial Officer

 

 

[customize signature block below for subscriber(s)] 

 



SUBSCRIBER (individual)   SUBSCRIBER (entity)             Signature   Name of
Entity             Print Name   Signature          

Print Name:  

Signature (if Joint Tenants or Tenants in Common)  

Title: 

      Address of Principal Residence:   Address of Executive Offices:          
       



 

